Kellogg, J. (dissenting):
It is clear that an effort was made to purchase of Finch, Pruyn & Co., the owners of the title. Ostrander claims to have an executory contract with them by which he can require a conveyance of the property to him. His contract was not recorded. If he be considered the owner of the property, he had intrusted his apparent ownership to them.
An effort to purchase with them, in my judgment, justifies the proceedings. On the question of costs, it is true that an effort must be made to purchase of every person interested as owner; otherwise the petitioner becomes liable for costs. But if one owner refuses to sell, then a condemnation is necessary, and on the merits it is immaterial whether notice has been served upon every party interested.
It was manifestly impossible to acquire by purchase this property without the co-operation of Finch, Pruyn & Co., and they had declined to act. Therefore, condemnation was necessary.
While the defendant Ostrander in his answer alleges that the contract for the right" of way with the railroad company was still in existence, the court asks counsel if notice had not been given terminating it, as provided in the contract. The reply shows that there was no dispute but the two years had elapsed and notice had been given terminating it. The appellant contended that because the railroad interests had delayed *756in starting the road they could not take advantage of the lapse of the two years. That position, I think, is untenable. Therefore, no issue was raised by the defendant Ostrander in his answer which was not met upon the trial.
I favor an affirmance of the order.
Judgment reversed on law and facts and. rehearing directed, with costs to appellant to abide event.